ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-10-04_ORD_01_NA_05_FR.txt. 223

OPINION DISSIDENTE DE M. SCHWEBEL
[Traduction]

Je regrette de ne pouvoir m’associer à l’ordonnance rendue par la Cour.
J'en suis empêché par la décision de ne pas tenir d’audience sur la décla-
ration d’intervention d’El Salvador, par laquelle la Cour s’écarte de son
respect traditionnel pour les formes, indispensable à une bonne justice. De
plus, en raison de cette décision, il n’a pas été possible de résoudre de façon
satisfaisante certaines questions que pose ladite déclaration. La déclara-
tion d’El Salvador contient des points douteux ; mais, pour ma part, je
répugne à interpréter ces points de façon défavorable au Salvador sans
donner à celui-ci la possibilité de préciser sa position. C’est pourquoi, après
que la Cour eut refusé d’entendre El Salvador, je me suis estimé tenu de
voter en faveur de son droit d'intervenir en vertu de l’article 63 du Statut,
alors même que ni les termes de la déclaration salvadorienne ni le droit sur
la question ne sont, je le reconnais, d’une parfaite clarté.

I. LES TERMES ET LA SIGNIFICATION DE LA DÉCLARATION D’INTERVENTION
D’EL SALVADOR

L’article 63 du Statut de la Cour dispose :

« 1. Lorsqu'il s’agit de Pinterprétation d’une convention à laquelle
ont participé d’autres Etats que les parties en litige, le Greffier les
avertit sans délai.

2. Chacun d’eux a le droit d’intervenir au procès, et s’il exerce cette
faculté, l'interprétation contenue dans la sentence est également obli-
gatoire à son égard. »

Le 15 août 1984, El Salvador a présenté en vertu de cet article une dé-
claration d’intervention dont les motifs sont énoncés au paragraphe XIV :

« le Nicaragua a eu recours au second de ces moyens, en justifiant la
compétence de la Cour par l’article 36 du Statut de celle-ci... A l'appui
de sa demande principale contre les Etats-Unis, le Nicaragua invoque
des violations présumées de la Charte des Nations Unies, de la Charte
de l'Organisation des Etats américains, de la convention concernant
les droits et devoirs des Etats et de la convention concernant les droits
et devoirs des Etats en cas de lutte civile.

En supposant que la thèse du Nicaragua en matière de compétence
soit valable, El Salvador est également partie au Statut de la Cour
internationale ... [et à] la Charte des Nations Unies. El Salvador est
devenu partie à la Charte à la même date. Il est devenu membre de

12
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 224

l'Organisation des Etats américains. Il est devenu partie à la con-
vention concernant les droits et devoirs des Etats en cas de lutte
civile. Il a ratifié la convention concernant les droits et devoirs des
Etats... El Savador est donc partie à toutes les conventions multila-
térales où le Nicaragua prétend trouver la base juridictionnelle de ses
demandes.

Ces traités donnent également au Salvador le droit d’exiger que le
Nicaragua mette fin à son intervention ouverte dans nos affaires
intérieures, et El Salvador considère — ce qui est une raison d’inter-
venir dans l'instance intentée par le Nicaragua contre les Etats-Unis —
que tous ces traités et conventions multilatéraux constituent les
moyens légitimes prévus pour le règlement des conflits et ont priorité
sur l'affirmation de la compétence de la Cour internationale de Jus-
tice...

De l’avis d’E] Salvador, la Cour ne peut ... pas statuer sur les griefs
du Nicaragua contre les Etats-Unis sans se prononcer sur la légitimité
ou la légalité de toute action armée attribuée aux Etats-Unis par le
Nicaragua ni, par conséquent, sur le droit qu’ont El Salvador et les
Etats-Unis de recourir à des mesures collectives de légitime défense.
Les griefs du Nicaragua contre les Etats-Unis sont directement liés
aux griefs d'El Salvador contre le Nicaragua.

Une action en justice contre les Etats-Unis invoquant l'assistance
fournie par ce pays à la demande expresse d’El Salvador pour per-
mettre à ce pays d'assurer sa légitime défense ne saurait avoir de suite
sans que cela implique une prise de position — sous forme de décision
judiciaire, de reconnaissance ou d’attribution — concernant le droit de
légitime défense, individuelle ou collective, que reconnaît à toute
nation l’article 51 de la Charte des Nations Unies. Cela rend impos-
sible une affirmation de juridiction de la Cour sans la participation de
PAmérique centrale, et en particulier d’El Salvador, en l’absence de
qui la Cour n’a pas compétence.

Enfin El Salvador tient à signaler qu’il a formulé, en acceptant la
juridiction de la Cour, une réserve visant expressément les différends
se rapportant à des faits ou des situations d’hostilité, de conflit armé,
des actes de légitime défense individuels ou collectifs, une résistance à
l'agression, le respect des obligations imposées par des organismes
internationaux et tout autre acte, mesure ou situation semblable dans
lesquels El Salvador a pu, est ou risque d’être impliqué. »

Les termes de cette déclaration ne répondaient pas suffisamment aux
conditions énoncées à l’article 82, paragraphe 2, du Règlement de la Cour.
Plus particulièrement, on n’y trouvait ni l’indication des dispositions des
conventions précises dont El Salvador estime que l'interprétation est en

13
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 225

cause, ni l'exposé de l'interprétation qu’El Salvador donne de ces dispo-
sitions.

Le 10 septembre 1984, cependant, El Salvador a adressé au Greffier une
lettre qui précisait sa déclaration en des termes qui répondent aux condi-
tions essentielles de l’article 82, paragraphe 2, du Règlement. Les para-
graphes | et 3 de cette lettre sont ainsi rédigés :

« 1. L'interprétation des conventions internationales auxquelles El
Salvador est partie est un élément clef des délibérations que consa-
crera la Cour à sa propre compétence et à la recevabilité de la requête
du Nicaragua. El Salvador se prévaut de son droit automatique d’in-
tervenir dans cette phase ou étape de la procédure pour se faire
entendre sur les questions primordiales ayant trait à l'interprétation
de l’article 36 du Statut de la Cour et, corrélativement, des disposi-
tions pertinentes de la Charte des Nations Unies, et notamment des
articles 39, S1 et 52. El Salvador est partie à ces deux conventions,
comme indiqué dans sa déclaration. El Salvador entend soutenir qu’il
convient de faire de ces dispositions une interprétation qui nie la
compétence de la Cour pour connaître de l’affaire et pour appliquer
les principes conventionnels du droit international invoqués par le
Nicaragua à un conflit armé déjà en cours, tel que celui sévissant
actuellement en Amérique centrale, et il entend soutenir l’irrecevabi-
lité de la requête du Nicaragua en vertu d’un raisonnement analogue.
Plus particulièrement, El Salvador entend soutenir la validité de cette
interprétation des articles 39, 51 et 52 de la Charte, entre autres, et de
l'article 36 du Statut, pour les motifs suivants :

— ces dispositions, correctement interprétées démontrent que l’ap-
plication des principes invoqués par le Nicaragua à un conflit
armé en cours est une question politique et non judiciaire, et
que le seul mécanisme convenant à l’examen des questions ayant
trait à la recherche de la paix en cas de conflit armé en cours
est le recours prévu aux organes politiques du système interna-
tional;

— ces dispositions conventionnelles, correctement interprétées, nient
la compétence de la Cour à l’égard de tout conflit armé en cours,
stipulent qu’aucune disposition de la Charte, y compris les mesures
que peut prendre la Cour en vertu de son Statut, ne doit porter
atteinte au droit de légitime défense, individuelle ou collective, et
précisent qu’un conflit armé de ce genre n’est pas un différend
juridique relevant de la compétence de la Cour ;

— enfin ces dispositions, correctement interprétées, font des Etats
d'Amérique latine des parties indispensables à toute procédure
ayant trait au conflit en cours en Amérique centrale, et, dans la
mesure où ces Etats ne sont pas parties à la procédure, celle-ci ne
peut se poursuivre.

14
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 226

3. El Salvador invoque donc son droit d’intervenir de manière
strictement conforme aux dispositions de l’article 63. Son interven-
tion est limitée. Il entend s'exprimer uniquement sur l'interprétation
des conventions auxquelles il est partie. Ainsi, il ne se propose pas
d'aborder la question de savoir si le Nicaragua a ratifié ou non le
protocole de signature du Statut de la Cour permanente de Justice
internationale, qui est évoquée dans l’ordonnance de la Cour du
10 mai 1984... Et, s’il est possible qu’il aborde la question de la vali-
dité de la déclaration faite par les Etats-Unis le 6 avril 1984 en appli-
cation de l’article 36, paragraphe 2, du Statut, qui est évoquée [dans]
l'ordonnance du 10 mai 1984, c’est seulement dans la mesure où la
décision de la Cour sur ce point pourrait avoir des effets sur les
réserves d'El Salvador à l'égard de la compétence de la Cour. »

Il est donc clair que, si El Salvador cherchait à intervenir dans la phase
juridictionnelle de instance entre le Nicaragua et les Etats-Unis, c'était
pour soutenir que l’article 36 du Statut de la Cour et les articles 39, 51 et 52
de la Charte, correctement interprétés, interdisaient à la Cour de se pro-
noncer au fond sur les demandes du Nicaragua. L’argumentation d’El Sal-
vador semble d’ailleurs porter davantage sur la recevabilité de la requête
nicaraguayenne que sur la compétence de la Cour pour en connaître : son
argument principal est en effet que la solution des conflits armés en cours
relève des organes politiques du système international (en l'occurrence, les
Nations Unies et les accords régionaux) et non pas de la Cour.

Cependant l'argumentation salvadorienne ne semble pas s’arrêter là,
puisque El Salvador invoque également les termes de l’article 36 du Statut
et les adhésions à la juridiction obligatoire de la Cour faites en vertu de la
clause facultative contenue dans cet article, ainsi que les dispositions de la
Charte de l'Organisation des Etats américains et de deux autres conven-
tions interaméricaines. L’intention à laquelle répond l'argumentation sal-
vadorienne sur ces points appelle certaines précisions — précisions que l’on
aurait pu chercher à obtenir en posant des questions au Salvador, soit en
audience soit autrement.

Faute d'audience, et la Cour ayant refusé de poser ces questions au
Salvador avant de se réunir pour examiner sa déclaration, il n’est pas
possible d’être certain de la signification des arguments d'El Salvador.
Pour autant cependant que je les comprenne, ces arguments semblent être
les suivants, au moins dans la mesure où ils portent sur la Charte des
Nations Unies, le Statut et la clause facultative.

El Salvador maintient que l'instance ouverte par le Nicaragua contre les
Etats-Unis, étant essentiellement fondée sur quatre traités multilatéraux
auxquels El Salvador est également partie, met en jeu l’exercice, par El
Salvador, de son droit de légitime défense collective avec les Etats-Unis.
El Saivador fait observer qu'il n’a pas consenti (aux termes de son adhésion
à la clause facultative, qui exclut les différends se rapportant à des actes de
légitime défense individuels ou collectifs), et qu’il ne consent toujours pas,
à être traduit devant la Cour par le Nicaragua. El Salvador affirme en

15
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 227

conséquence que l’instance intentée contre les Etats-Unis par le Nicaragua
est elle aussi irrecevable, et étrangère à la compétence de la Cour. On
pourrait résumer comme suit la logique de cet aspect de argumentation
par laquelle El Salvador cherche à intervenir en vertu de l’article 63 dans la
phase juridictionnelle de la présente affaire :

Premièrement, El Salvador affirme exercer avec les Etats-Unis son droit
de légitime défense collective contre une intervention et une agression du
Nicaragua.

Deuxièmement, les Etats-Unis affirment exercer avec El Salvador leur
droit de légitime défense collective contre une intervention du Nicaragua
au Salvador et une agression du Nicaragua contre El Salvador.

Troisièmement, El Salvador lui-même, en raison des termes de son
adhésion à la juridiction obligatoire de la Cour, n’est pas soumis à ladite
juridiction pour la catégorie de questions se rapportant à des actes d’agres-
sion, de légitime défense, etc., et El Salvador ne consent pas présentement à
cette juridiction de la Cour.

Quatrièmement, la Cour ne peut se prononcer sur la légalité des actes
dont le Nicaragua accuse les Etats-Unis sans se prononcer en fait sur la
légalité des actes d'El Salvador, étant donné que les Etats-Unis et El
Salvador agissent conjointement en exerçant leur droit de légitime défense
collective contre le Nicaragua.

Cinquièmement, la Cour ne pouvant exercer sa juridiction ni en l’ab-
sence d'El Salvador, dont les droits sont en cause, ni sur la catégorie des
questions pour lesquelles le Nicaragua cherche directement à traduire El
Salvador devant elle, elle ne peut davantage l’exercer sur l'instance intentée
par le Nicaragua contre les Etats-Unis, puisque, si la Cour se déclarait
compétente, les droits d’El Salvador se trouveraient indirectement soumis
à l’examen de la Cour dans la catégorie même de questions qu’exclut
Padhésion d’El Salvador à la juridiction obligatoire de la Cour.

II. LE REFUS D’ENTENDRE EL SALVADOR

L’article 84 du Règlement de la Cour dispose :

« 1. La décision de la Cour sur ... la recevabilité d’une intervention
fondée sur Particle 63 du Statut est prise par priorité à moins que, vu
les circonstances de l’espèce, la Cour n’en décide autrement.

2. Si … il est fait objection … à la recevalité d’une déclaration
d'intervention. la Cour entend, avant de statuer, l’Etat désireux d’in-
tervenir ainsi que les parties. »

Le Nicaragua et les Etats-Unis ont été invités, conformément à l’ar-
ticle 83 du Règlement, à présenter des observations écrites sur la déclara-
tion d’El Salvador. Les Etats-Unis, dans une lettre du 14 septembre 1984,
concluaient, après une analyse détaillée du droit d’intervenir en vertu de
l'article 63 :

16
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 228

« L'intervention en vertu de l’article 63 peut ..., par nature, être
limitée à une phase ou une autre de la procédure selon les questions
d'interprétation de traités qui sont à la base du droit d'intervention.
En outre, l'interprétation défendue par l'Etat intervenant peut elle-
même impliquer une telle limitation. C’est ce qui semble être le cas ici,
El Salvador intervenant essentiellement pour la raison que l’examen
de la requête du Nicaragua serait contraire à la Charte des Nations
Unies et porterait gravement préjudice aux intérêts et aux droits d’El
Salvador.

En conclusion, les Etats-Unis expriment respectueusement l’avis
qu’ El Salvador a le droit d'intervenir dans cette instance sur la base de
l’article 63 du Statut de la Cour, en tant qu’Etat partie à des conven-
tions mutilatérales dont l'interprétation est en jeu à ce stade du
procès. Les Etats-Unis considèrent en outre que l'intervention d’El
Salvador, par son objet et sa portée, se rattache comme il convient à la
phase actuelle du procès et est intrinsèquement limitée à celle-ci. En
conséquence, les Etats-Unis n’aperçoivent aucun motif de faire objec-
tion à la recevabilité de cette intervention. »

La lettre du Nicaragua, datée du 10 septembre 1984, est moins simple.
Comme il est indispensable d’en interpréter les termes pour apprécier la
façon dont la Cour a appliqué l’article 84 de son Règlement, je la citerai
longuement :

« 1. Le Nicaragua n’a en principe rien à objecter à une intervention
régulière d’El Salvador, faite sur la base de l’article 63 du Statut de la
Cour et des articles 82 à 85 du Règlement. La requête du Nicaragua
contient en effet des demandes présentées non seulement en vertu du
droit international général, mais aussi en vertu de certaines conven-
tions. Or il est établi que tout Etat peut, en application de l’article 63,
intervenir de plein droit dans toute affaire où il s’agit d'interpréter une
convention à laquelle il est partie, s’il satisfait aux conditions énon-
cées dans cet article et dans les dispositions applicables du Règle-
ment.

2. Si le Nicaragua n'entend pas s'opposer à l'intervention d’El
Salvador, il s’estime en revanche tenu d’attirer l’attention de la Cour
sur certains défauts, de forme et de fond, de la déclaration d’inter-
vention.

3. Sur la forme : la déclaration est censée être fondée sur l’article 63
du Statut de la Cour (article qui permet l'intervention de tout Etat
partie à une convention qu’il s’agit d'interpréter en l'affaire). Or
l’article 82 du Règlement de la Cour, applicable aux interventions
fondées sur l’article 63, dispose que la déclaration d’intervention

« contient :

17
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 229

b) Vindication des dispositions de la convention dont il [PEtat
déclarant] estime que l’interprétation est en cause ;

c) un exposé de l’interprétation qu’il donne de ces disposi-
tions ».

Cependant la déclaration d’El Salvador ne contient ni cette « in-
dication », ni cet « exposé ».

4. Les conditions énoncées à l’article 82 du Règlement ne corres-
pondent pas à de simples questions de forme : elles ont pour but de
veiller à ce que l’intervention relève bien des dispositions de l’ar-
ticle 63 du Statut, et d’indiquer exactement quelles sont les parties de
l'arrêt de la Cour qui obligeront l’intervenant par application de cet
article.

5. Sur le fond : aux termes de la déclaration, El Salvador demande
à intervenir avec pour but unique et limité de faire valoir que la Cour
n’a pas compétence pour connaître de la requête du Nicaragua et des
demandes qui y sont énoncées, qu’elle doit pour de multiples raisons
déclarer ne pas pouvoir donner suite à cette requête et à ces demandes,
et que ladite requête et lesdites demandes sont irrecevables.

Par ailleurs, il est dit dans la déclaration qu’El Salvador :

« souhaite aussi intervenir afin de faire savoir officiellement que,
contrairement à ce que le Nicaragua a affirmé dans ses allégations
en l’espèce, il estime être l’objet d’une agression armée réelle de la
part du Nicaragua ».

Cependant l’article 63 ne permet d'intervenir ni pour dénier la
compétence, ni pour « faire savoir officiellement » quoi que ce soit,
mais aux seules fins de l’interprétation d’une disposition déterminée
de la convention à laquelle l’intervenant est partie...

De l'avis du Nicaragua, il importe de toute urgence de régler avec
célérité la phase actuelle de l’affaire, relative à la compétence, et de
statuer rapidement sur le fond. Acceptant en principe l'intervention
d’El Salvador, le Nicaragua le fait à condition que cette intervention
ne devienne pas l’occasion de retards dans la procédure. »

Ainsi le Nicaragua, tout en affirmant dans sa lettre n’avoir « rien à

objecter » à la recevabilité de la déclaration d’intervention d’El Salvador,
formulait des objections qu’il définissait comme des « défauts, de forme et
de fond, de la déclaration d'intervention ». Les défauts de forme portaient
sur les conditions qui, d’après le Nicaragua, « ont pour but de veiller à ce
que l'intervention relève bien des dispositions de l’article 63 du Statut ». Et
les défauts de fond amenaient le Nicaragua a conclure que « l’article 63 ne

18
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 230

permet [pas] d’intervenir pour dénier la compétence » — autrement dit,
dans le but même qu’E] Salvador poursuivait en demandant à intervenir. Il
est donc évident que, si les défauts dits de forme par le Nicaragua étaient
d’une telle gravité que la déclaration d’El Salvador ne répondait pas aux
conditions de l’article 63, et si les défauts dits de fond par le Nicaragua
étaient d’une telle gravité que l’intervention d’El Salvador ne pouvait être
permise en vertu de l’article 63, le Nicaragua objectait pour ces motifs à la
déclaration d'El Salvador. Il affirmait lui donner son accord « en prin-
cipe »; mais il y objectait en fait.

El Salvador, dans une lettre du 17 septembre 1984, portait l'appréciation
suivante sur les observations du Nicaragua :

« 4. Les observations du Nicaragua constituent une tentative pour
s opposer à la déclaration d’intervention d’El Salvador tout en empé-
chant celui-ci d'exercer son droit à participer à la procédure orale
devant la Cour en cas d’objection. D’une part, le Nicaragua prétend
qu’il n’oppose pas d’objection afin d'éviter de déclencher application
automatique de l’article 84, paragraphe 2, du Règlement de la Cour
qui accorde à El Salvador automatiquement le droit de se faire
entendre s’il est fait « objection » à sa requête. D’autre part, le Nica-
ragua lance ensuite une attaque complète sur la forme et le fond de la
déclaration, attaque qui constitue l’« objection » la plus forte et la
plus nette que l’on puisse imaginer. En résumé, le Nicaragua nie qu’il
s'oppose à lintervention d’El Salvador mais explique ensuite abon-
damment les raisons pour lesquelles la Cour devrait considérer cette
intervention comme irrecevable. Il n’est pas possible d’imaginer que
la Cour puisse agir péremptoirement et inconsidérément comme le lui
suggère le Nicaragua. Ou bien les observations du Nicaragua doivent
être prises au pied de la lettre et la déclaration d’intervention être
déclarée recevable en tant qu’exercice d’un droit automatique pleine-
ment compatible avec l’article 63 du Statut et l’article 84 du Régle-
ment de la Cour en l’absence de toute objection de l’une ou Pautre
Partie, ou bien les observations du Nicaragua doivent être considérées
comme l’objection qu’elles constituent en fait sans doute possible et
El Salvador être autorisé à se faire entendre au cours de la procédure
orale comme le prévoit l’article 84, paragraphe 2, du Règlement lors-
qu’il est fait objection à une requête. »

Cependant la Cour a écarté, non seulement ce que dit la lettre d’El
Salvador du 17 septembre, mais aussi ce que dit la lettre du Nicaragua du
10 septembre ; et elle a tenu 4 admettre pleinement et sans réserve ce que la
lettre du Nicaragua dit qu’elle dit, au lieu de ce qu’elle dit clairement. C’est
ce qui a permis à la Cour de ne pas appliquer les termes impératifs de
l’article 84, paragraphe 2, de son Règlement, qui prescrit que, s’il est fait
objection à la recevabilité d’une déclaration d’intervention, «la Cour
entend, avant de statuer, l'Etat désireux d'intervenir ainsi que les parties ».
Il est vrai que les observations contenues dans la lettre du Nicaragua du
10 septembre était rédigées avec prudence, et même avec habileté ; mais ce

19
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 231

n’était pas une raison d’en récompenser les auteurs par une telle applica-
tion du Règlement. La Cour n’a pas à se soucier de rendre au formalisme de
Pacte écrit (forms of action) le rôle prééminent et déterminant que le
common law lui a fait perdre depuis longtemps. Elle doit, si elle veut mériter
et garder la confiance des Etats, agir avec un respect scrupuleux de la lettre
et de l'esprit de son Règlement. J'ai la tristesse de devoir dire que, selon
moi, c’est un respect dont elle n’a pas fait preuve en l'espèce.

Il faut ajouter à cela que, la Cour ayant jugé bon de conclure que le
Nicaragua n’avait pas fait d’objection à l'intervention d’El Salvador, il
s’ensuivait qu'aucune des Parties à l’instance principale ne contestait le
droit d'intervenir d’El Salvador. I] semble que cela aurait dû être une
considération importante en faveur de la recevabilité de la déclaration
salvadorienne. Or rien n’indique que la Cour ait accordé une valeur quel-
conque à cette considération.

Quoi qu’il en soit, et quelle que fût la façon dont la Cour choisissait
d'interpréter les observations du Nicaragua, elle n’en restait pas moins
libre de tenir audience sur la déclaration d’El Salvador. El Salvador avait
demandé à être entendu. Les questions restées sans réponse dans les
communications d’El Salvador, le fait que c’était la seconde fois seulement
dans l’histoire de la Cour qu’un Etat invoquait l’article 63 — et la première
fois qu’un Etat demandait à intervenir dans la phase juridictionnelle de la
procédure —, enfin le fait qu’il y avait des questions qu’un membre de la
Cour au moins souhaitait poser au Salvador, militaient en faveur d’une
décision d’entendre El Salvador. Le respect des formes judiciaires, le
principe de l'égalité souveraine des Etats devant la loi et les exigences du
fair play allaient dans le même sens. De plus, ne pas entendre l'Etat
demandant à intervenir était contredire l’unique précédent dans la juris-
prudence de la Cour.

Dans l'affaire Haya de la Torre, Cuba avait demandé à intervenir dans
des termes auxquels objectait le Pérou, partie à l’affaire. La Cour, après
avoir tenu audience (C.I.J. Mémoires, Haya de la Torre, p. 149-150), a
autorisé Cuba à intervenir sur un aspect de l’affaire beaucoup plus limité
que cet Etat ne l’avait demandé, en s'exprimant dans les termes sui-
vants :

« Ainsi circonscrite et s’exerçant dans ces limites, l'intervention du
Gouvernement de Cuba répondait aux conditions de l’article 63 du
Statut, et la Cour. a … décidé de l’admettre... » (Haya de la Torre,
arrêt, CIJ. Recueil 1951, p. 77).

Or on voudra bien remarquer que le Règlement en vigueur à l’époque ne
prévoyait pas d’audience pour statuer sur la recevabilité des déclarations
faites en vertu de l’article 63, puisque l’article applicable disposait : « En
cas de contestation ou de doute sur l’admissibilité de l'intervention sur la
base de l’article 63 du Statut, la Cour décide ». Malgré cela, la Cour, en
présence d’une contestation ou d’un doute, a décidé d’entendre Cuba, ce
qui lui a permis de ramener à des limites acceptables la portée de l’inter-

20
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 232

vention demandée par cet Etat. En la présente affaire, la Cour a fait
abstraction de leçons de ce précédent : au lieu de tenir audience, comme le
Règlement actuel le demande, et de tenter de ramener l’intervention d'El
Salvador aux limites qu’elle jugeait appropriées, elle s’est contentée de
refuser la déclaration salvadorienne en termes sévères.

D'ailleurs le communiqué de presse n° 84/28 de la Cour, que le Président
a fait publier le 27 septembre 1984, laissait présager ce refus. En effet ce
communiqué, qui annonçait que la Cour tiendrait audience le 8 octobre
1984 sur la question de savoir si elle était compétente pour connaître au
fond de l'instance introduite par le Nicaragua contre les Etats-Unis et si la
requête du Nicaragua était recevable, s’achevait sur le paragraphe sui-
vant :

« Entre-temps, El Salvador a déposé une déclaration d’intervention
au sens de l’article 63 du Statut de la Cour, qui permet aux Etats
dintervenir s’ils reçoivent notification de ce que l’interprétation d’un
traité auquel ils sont parties est en cause... La décision que prendra la
Cour au sujet de cette déclaration fera l’objet d’un communiqué
ultérieur. »

À la date de publication de ce communiqué, la Cour ne s’était pas réunie,
et elle ne prévoyait pas de se réunir avant le 4 octobre 1984 ; en revanche
elle était en possession d’une communication qu’El Salvador avait adressée
le 24 septembre au Greffier, et où l’agent de cet Etat disait avoir été informé
par le Greffe que toute décision que la Cour pourrait prendre au sujet de la
déclaration d'intervention de son pays serait communiquée aux agents des
Parties et à lui-même avant le 8 octobre, date à laquelle le Président avait
fixé Pouverture de la procédure orale sur les questions de compétence et de
recevabilité. Dans cette même communication du 24 septembre, El Sal-
vador demandait que cette date fût différée, pour la raison qu'il serait
«extrêmement difficile à El Salvador d’être suffisamment prêt » pour
prendre part à cette procédure, d’autant plus que cet Etat n’avait pas
encore reçu accès aux écritures du Nicaragua et des Etats-Unis sur ces
questions.

Dans ces conditions, il a dû paraître évident au Salvador et à tout autre
observateur intéressé que le calendrier fixé par le Président, et annoncé ala
presse dans les termes où il était annoncé, avait été établi à partir de
lhypothèse du refus de la déclaration d'intervention d’El Salvador. Certes
la Cour restait libre de revenir sur cette hypothèse. Mais il ne semble pas
que cette possibilité ait été envisagée, surtout si l’on se rappelle que les
Etats-Unis avaient d’ores et déjà attiré l’attention de la Cour sur ce point,
dans une lettre adressée au Greffier le 14 septembre 1984 :

« L'article 86 du Règlement dispose qu’un Etat dont l'intervention
fondée sur l’article 63 du Statut est déclarée recevable « reçoit copie
des pièces de procédure » des parties et a le droit de soumettre des

21
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 233

observations écrites sur l’objet de intervention « dans un délai fixé ».
Dans sa lettre du 10 septembre, l’agent d’El Salvador a demandé
qu’on lui laisse le temps d’examiner les pièces écrites afin de déter-
miner leurs répercussions sur la manière dont El Salvador interprète
les diverses conventions dont l'interprétation est en jeu dans la phase
actuelle de l'affaire.

Les Etats-Unis demandent respectueusement que l’examen du
calendrier pour la suite de la procédure sur les questions de compé-
tence de la Cour et de recevabilité de la requête du Nicaragua soit
différé jusqu’à ce que la Cour se soit prononcée sur la recevabilité de la
déclaration d’intervention d'El Salvador. »

IT]. LE DROIT D’EL SALVADOR D'INTERVENIR
DANS LA PHASE JURIDICTIONNELLE DE L’INSTANCE EN COURS
POUR LES MOTIFS INDIQUES PAR LUI

Bien que l’article 63 du Statut donne aux Etats « le droit » d’intervenir
lorsque la Cour a à connaître de l’interprétation d’une convention à la-
quelle ils sont parties, il a toujours été admis que la Cour devait décider si
l’État demandant à intervenir était bien une telle partie, et si l’interpré-
tation de la convention citée par lui était effectivement en jeu. Si la Cour
répond affirmativement à ces questions, elle n’a pas à donner à l'Etat
intéressé la permission d’intervenir : tout simplement — et, comme l’a dit
notre distingué Président, « de façon assez significative » (T. O. Elias, The
International Court of Justice and Some Contemporary Problems, 1983,
p. 86) — elle donne acte à l'Etat déclarant de son intention de se prévaloir
du droit d’intervenir qui lui est conféré par l’article 63 du Statut, et elle
« reçoit » son intervention. (Vapeur Wimbledon, C.P.J.I. série À n° 1, p. 13.
Cependant, dans l'affaire Haya de la Torre, voir ci-dessus, la Cour a
« décidé » d’« admettre » l’intervention.)

Ce droit qu’ont les Etats d'intervenir est constant, qu’ils aient ou non été
avertis par le Greffier que l'interprétation d’une convention à laquelle ils
sont parties est en jeu : ainsi le veut l’article 82, paragraphe 3, du Règle-
ment. En vertu d’une décision administrative prise dès les débuts de la
Cour actuelle, sous la présidence du juge Basdevant, puis confirmée par le
Président Winiarski, le Greffier n’avertit pas systématiquement les Etats
parties quand la Charte des Nations Unies est invoquée devant la Cour, ce
qui s’explique en particulier par le fait que, lorsqu’une instance est intro-
duite devant la Cour, l’article 40, paragraphe 3, du Statut oblige le Greffier
à donner immédiatement communication de la requête aux Etats Membres
des Nations Unies et aux autres Etats admis à ester devant la Cour. C’est
pourquoi il a été décidé que, les Etats susceptibles d'intervenir en vertu de
Particle 63 recevant déjà communication de la requête en application de
l’article 40, il n’était pas nécessaire dans de tels cas de leur envoyer une

22
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 234

nouvelle communication, même si leur attention n’avait pas été expressé-
ment attirée sur les dispositions de l’article 63. Telle a été depuis lors la
ligne de conduite générale du Greffier de la Cour pour ce qui concerne la
Charte des Nations Unies ; dans les autres cas, il envoie généralement aux
Etats des notifications se référant spécialement à l’article 63. Cependant la
pratique de la Cour semble indiquer que l’intervention en vertu de l’ar-
ticle 63 ne peut porter sur l'interprétation d’une convention qui, bien que
citée dans un différend soumis à la Cour, n’y est pas en cause. (Voir l’af-
faire de Appel concernant la compétence du Conseil de l’OACLI, arrêt, C.LJ.
Recueil 1972, p. 48, où la Cour a constaté que, le Pakistan ayant fait valoir
que des questions concernant l'interprétation de la convention relative à
l'aviation civile internationale et de l’accord relatif au transit des services
aériens internationaux étaient «en jeu », les Etats avaient été avertis
conformément à l’article 63.)

Cependant la présente affaire soulève des questions sans précédent,
pour lesquelles la pratique résumée ci-dessus n’offre pas de réponse. Ces
questions sont les suivantes :

~ L'intervention en vertu de l’article 63 peut-elle avoir lieu pendant la
phase juridictionnelle de linstance ?

— Dans laffirmative, cette intervention doit-elle être limitée aux conven-
tions autres que le Statut de la Cour et la Charte des Nations Unies?

— Si l'intervention n’est pas ainsi limitée, peut-elle s’étendre au Statut,
en plus de la Charte ?

— Sielle peut s’étendre au Statut en plus de la Charte, peut-elle s’étendre
aussi aux déclarations faites en vertu de la clause facultative ?

Je commencerai par la question de lintervention juridictionnelle en
général.

A. L'intervention en vertu de l’article 63
pendant la phase juridictionnelle de l'instance

L'article 63 du Statut est rédigé en termes généraux : « Lorsqu'il s’agit »
de linterprétation « d’une convention », etc. Rien n’indique dans ces
termes — ni dans les travaux préparatoires — qu'ils puissent vouloir dire
autre chose que leur sens clair. Le mot « lorsque » [en anglais, whenever]
— c’est-à-dire, à tout moment pendant le déroulement d’une affaire — ne
signifie pas « dans certains cas », mais « dans tous les cas» : non pas
pendant certaines phases de l'instance, mais pendant n’importe quelle
phase. D'ailleurs le Règlement de la Cour confirme que « lorsque » ne
signifie pas autre chose que « lorsque ». C’est ainsi que l’article 82, para-
graphe 1, dispose :

« Un Etat qui désire se prévaloir du droit d'intervention que lui
confère l’article 63 du Statut dépose à cet effet une déclaration. Cette
déclaration est déposée le plus tôt possible avant la date fixée pour
l'ouverture de la procédure orale. Toutefois, dans des circonstances

23
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 235

exceptionnelles, la Cour peut connaître d’une déclaration présentée
ultérieurement. »

On remarquera que cet article ne dit pas que les déclarations faites en vertu
de Particle 63 doivent être déposées le plus tôt possible avant la date fixée
pour l’ouverture de la procédure orale « sur le fond » : il dit seulement
qu’elles doivent être déposées avant la date fixée pour l’ouverture « de la
procédure orale ». Si l’on avait voulu confiner l'intervention à la procédure
sur le fond, sans doute le Règlement le dirait-il.

Cette conclusion est d’ailleurs plus qu’une simple hypothèse, et le fait est
que la possibilité d'interdire l'intervention en vertu de l’article 63 pendant
la phase juridictionnelle n’a apparemment jamais été proposée à la Cour,
ni envisagée ou acceptée par celle-ci. La Cour, il est vrai, a attentivement
considéré la question de limiter l'intervention faite en vertu de l’article 62
à la procédure sur le fond, de façon à l’exclure en cas de procédure
interlocutoire (bien que finalement la Cour n’ait pas retenu cette solution
dans son Règlement) : la raison donnée à l’appui de cette proposition était
que les Etats tiers pouvaient avoir un intérêt juridique dans la phase
juridictionnelle de l’instance, à quoi il fut répondu que cet intérêt était trop
lointain pour être admis. Cependant, l'Etat demandant à intervenir en
vertu de l’article 62 doit démontrer qu’« un intérêt d’ordre juridique est
pour lui en cause ». Rien de tel dans l’article 63, où il suffit que PEtat
tiers soit partie à une convention dont l'interprétation est en jeu au prin-
cipal.

Ainsi les termes de l’article 63 du Statut, et les articles du Règlement que
la Cour a adoptés en application de ces termes, indiquent que l’interven-
tion en vertu de l’article 63 est permise pendant la phase juridictionnelle.
Le texte de l’article 63 ne permet pas une lecture plus restrictive. Pourquoi
d’ailleurs l'intervention au stade juridictionnel ne serait-elle pas admise ? II
existe des conventions multilatérales qui portent en tout ou en partie sur
des questions de juridiction. Leur interprétation par la Cour au cours d’un
différend entre deux Etats peut donc affecter la position juridique des
Etats tiers par rapport à ces conventions, tout autant qu’elle peut affecter
leur position par rapport à d’autres conventions, ou par rapport à certaines
parties d’autres conventions, dont les clauses sont de caractère substantiel
et non pas juridictionnel. Prenons par exemple les controverses qui ont été
plus d’une fois soumises à la Cour au sujet du maintien en vigueur et des
effets de l’acte général du 26 septembre 1928 pour le règlement pacifique
des différends internationaux : si un Etat maintient que cet acte est tou-
jours en vigueur et peut servir de base de compétence à la Cour, et qu’un
autre le conteste, pourquoi un Etat tiers, partie à l’acte, ne pourrait-il pas
intervenir en vertu de l’article 63 pendant la phase juridictionnelle de
l'instance, pour soumettre un exposé de l'interprétation qu’il donne aux
dispositions pertinentes de cet acte ?

D'ailleurs, comme on le verra plus loin, la Cour et le Greffier ont
toujours agi de façon conforme à la conclusion qui veut que l'intervention

24
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 236

pendant la phase juridictionnelle de instance fasse partie du droit que
Particle 63 confère aux Etats.

B. L'intervention pour cause d’interprétation
de la Charte des Nations Unies

Comme on vient de le voir, l’article 63 du Statut, dans sa lettre et dans
son esprit, s'étend à l’intervention, pendant la phase juridictionnelle de
Pinstance, pour cause d’interprétation des conventions telles que l’acte
général de 1928. Une autre convention, sujet de controverse juridiction-
nelle devant la Cour, a été décrite comme un instrument dont l’interpré-
tation se prêtait à une telle intervention : il s’agit de la convention pour la
prévention et la répression du crime de génocide. (Voir les opinions dis-
sidentes du juge Petrén dans l'affaire du Procès de prisonniers de guerre
pakistanais, mesures conservatoires, ordonnance du 13 juillet 1973, C.LJ.
Recueil 1973, p. 334 et 335.) Mais, si l'intervention pendant la phase
juridictionnelle est autorisée, les Etats peuvent-ils intervenir en vertu de
l’article 63 au sujet de l’interprétation des dispositions de la Charte des
Nations Unies ?

Etant donné que ni le libellé ni esprit de l’article 63 n’offrent de raison
pour que les Etats ne puissent intervenir au sujet de l’interprétation de la
Charte des Nations Unies, c’est aux adversaires d’une telle intervention
qu'il incombe d’en démontrer l’inadmissibilité. Or aucun argument n’est
apparu à l’appui d’une conclusion aussi singulière. Au contraire, la Cour et
le Greffe semblent avoir toujours considéré que l'intervention pour cause
d'interprétation de la Charte était acceptable, et qu’elle pouvait se faire
pendant la phase juridictionnelle.

Les dispositions de l’article 63 sont sans restriction : lorsqu'il s’agit de
l'interprétation « d’une convention », il y a droit d'intervenir. Or la Charte
des Nations Unies n’est pas seulement une convention : c’est le plus im-
portant des éléments en vigueur qui composent le droit international
conventionnel. Comme concluait l’éminent premier Greffier de la Cour
internationale de Justice, Edvard Hambro, après avoir attentivement étu-
dié l’article 63 dans plusieurs études :

« L’article 63 se sert du terme « convention », auquel il faut donner
ici la même interprétation que dans l’article 38, où il est également
employé. D’après la convention de Vienne sur le droit des traités, qui
est dans une très grande mesure une codification du droit internatio-
nal coutumier, le mot signifie : « un accord international conclu par
écrit entre Etats et régi par le droit international, qu’il soit consigné
dans un instrument unique ou dans deux ou plus instruments con-
nexes, et quelle que soit sa dénomination particulière. » (Edvard
Hambro, « Intervention under Article 63 of the Statute of the Inter-
national Court of Justice », I/ processo internazionale. Studi in onore di
Gaetano Morelli, 1975, p. 388-389.)

25
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 237

Quand Ja Cour, pendant la revision de son Règlement, a eu lieu de se
pencher sur la question du terme « convention », tel qu’utilisé à l’article 63,
elle a admis que la définition des traités donnée dans la convention de
Vienne s’appliquait à ce mot. Et elle a admis de la même manière que le mot
« convention », tel qu utilisé à l’article 63, désignait les conventions mul-
tilatérales visées dans la définition suivante, que la Commission du droit
international des Nations Unies avait rédigée pour le dernier projet de
texte qui devait devenir la convention de Vienne :

« a) L’expression «traité » s’entend de tout accord international
en forme écrite, qu’il soit consigné dans un instrument unique ou dans
deux ou plusieurs instruments connexes, et quelle que soit sa déno-
mination particuliére (traité, convention, protocole, pacte, charte,
statut, acte, déclaration, concordat, échange de notes, procès-verbal
approuvé, mémorandum d’accord, modus vivendi, etc.), conclu entre
deux ou plusieurs Etats ou autres sujets du droit international et régi
par le droit international. » (Projet d’articles sur le droit des traités,
article premier, définitions, Annuaire de la Commission du droit inter-
national, 1962, vol. IT, p. 176.)

Par ailleurs, le Reglement de la Cour en vigueur n’indique nulle part que le
terme « convention », tel qu’employé à l’article 82, ne s’étend pas à la
Charte des Nations Unies.

De son côté, la pratique de la Cour dans application de l’article 63 du
Statut et des articles correspondants du Réglement permet de faire deux
conclusions : premièrement, que l’intervention en vertu de l’article 63 peut
se produire pendant la phase juridictionnelle ; deuxiemement, qu’une telle
intervention peut porter sur l'interprétation du Statut de la Cour et de la
Charte des Nations Unies.

Dans la toute première affaire qui fut soumise à la Cour après l’entrée en
vigueur de la Charte des Nations Unies, l’affaire du Détroit de Corfou, la
Cour a adopté sur ces questions une position sur laquelle elle n’est jamais
revenue. Le Gouvernement britannique, dans sa requéte introductive
d’instance, avait notamment invoqué l’interprétation de l’article 36, para-
graphe 1, du Statut et des articles 25, 32 et 36 de la Charte. L’Albanie, dans
son objection préliminaire, invoqua une interprétation de l’article 36.
paragraphes I et 3, et de l’article 40 du Statut. et des articles 25 et 32 de la
Charte (Détroit de Corfou, exception préliminaire, arrêt, 1948, C.I.J. Recueil
1947-1948, p. 17 et 20-23). Or l’arrêt de la Cour sur cette objection pré-
liminaire constate ce qui suit :

« L’exception préliminaire de l’Albanie a été notifiée … à l'agent du
Royaume-Uni, puis communiquée … aux Membres des Nations
Unies, conformément aux dispositions de l’article 63 du Statut. »
(Ibid, p. 23.)

Autrement dit, la Cour, « conformément aux dispositions de l’article 63 du
Statut », avait averti les Etats Membres des Nations Unies, qui sont parties
au Statut de la Cour et à la Charte des Nations Unies, que l'interprétation

26
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 238

du Statut et de la Charte était en jeu dans la phase de l’affaire consacrée à la
compétence et à la recevabilité, de telle façon que ces Etats pussent exercer
leur droit d'intervenir en vertu de l’article 63.

Dans l'affaire de l’Anglo-Iranian Oil Co., le Greffier de la Cour a adressé
aux Etats Membres des Nations Unies la lettre ci-après :

« LE GREFFIER AUX ÉTATS MEMBRES DES NATIONS UNIES

21 février 1952.
Monsieur le Ministre,

Par ma lettre en date du 12 février 1952, j'ai fait savoir à Votre
Excellence qu’en l'affaire de l’Anglo-Iranian Oil Company, introduite
devant la Cour internationale de Justice par requête du Gouverne-
ment du Royaume-Uni de Grande-Bretagne et d'Irlande du Nord, le
Gouvernement impérial de l’Iran, défendeur, avait présenté, aux
termes de l’article 62 du Règlement de la Cour, un document intitulé
« Observations préliminaires : refus du Gouvernement impérial de recon-
naître la compétence de la Cour. »

J'ai aujourd’hui l'honneur, en me référant à l’article 63 du Statut de
la Cour, de porter à votre connaissance que, dans ce document, le
Gouvernement de l’Iran invoque, entre autres considérations, l’inter-
prétation qu’il donne de Particle 2, paragraphe 7, de la Charte des
Nations Unies... » (C.J. Mémoires, Anglo-Iranian Oil Co., p. 741.)

Cette lettre prenait acte du fait que l’Iran, pendant la phase juridictionnelle
de l'affaire, avait soulevé une question d’interprétation relative à un article
de la Charte des Nations Unies. Le Greffier, se référant formellement à
Particle 63 du Statut, transmettait les objections préliminaires de l’Iran aux
autres Etats Membres des Nations Unies, afin qu’ils pussent, le cas
échéant, invoquer leur droit d'intervenir. C’est là une nouvelle preuve de la
position de la Cour, à savoir que l’article 63 permet l’intervention pendant
la phase juridictionnelle, et qu’elle la permet sur les questions d’interpré-
tation de la Charte des Nations Unies.

La Cour a confirmé cette conclusion dans son arrêt sur les objections
préliminaires de l’Iran, où elle a constaté que la requête britannique avait
été communiquée aux Etats pouvant ester devant la Cour en vertu de
l’article 40 du Statut et que ces Etats avaient été informés de l’objection
iranienne, en ajoutant :

« Enfin, les Membres des Nations Unies ont, aux termes de l’ar-
ticle 63 du Statut, été avertis que, dans l’exception, le Gouvernement
de l’Iran invoquait, entre autres considérations, l'interprétation qu’il
donnait de l’article 2, paragraphe 7, de la Charte des Nations Unies. »
(Anglo-Iranian Oil Co., arrêt, C.IJ. Recueil 1952, p. 96.)

Comme on l’a vu plus haut, le Greffier n’a pas suivi par la suite la
pratique consistant à envoyer des notifications en vertu de l’article 63
chaque fois que la Charte était en jeu dans les différends soumis à la Cour :
il se contente, comme la Cour, de transmettre la requête introductive

27
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 239

d'instance conformément à l’article 40 du Statut. (Voir Incident aérien du
27 juillet 1955 (Israël c. Bulgarie), arrêt, C.I.J. Recueil 1959, p. 129.) Pour ce
qui est des autres conventions, il est généralement, mais non pas invaria-
blement, procédé à des notifications avec référence expresse à l’article 63.
(Voir par exemple C.J. Mémoires, Appel concernant la compétence du
Conseil de FOACL, p. 781; CLS. Mémoire, Procès de prisonniers de guerre
pakistanais, p. 113 et 166, et C.ILJ. Mémoire, Personnel diplomatique et
consulaire des Etats-Unis à Téhéran, p. 498 ; voir également, pour plus de
détails, les Annuaires de la Cour, par exemple Pédition pour 1962-1963,
p. 99 et 100).

C. L'intervention pour cause d'interprétation du Statut

Bien qu’il ressorte de l’analyse et de l'exposé consacrés ci-dessus à la
pratique que les Etats peuvent, au stade juridictionnel de ia procédure,
intervenir en vertu de l’article 63 sur une question d’interprétation portant
soit sur la Charte des Nations Unies, soit sur le Statut de la Cour, il est
arrivé que l’on fasse entre ces deux cas certaines distinctions, sur lesquelles
je m'arrêterai.

En premier lieu, on fait valoir que l’article 1 du Statut dispose que la
Cour « fonctionnera conformément aux dispositions du présent Statut » ;
que par conséquent tout ce que fait la Cour fait intervenir les dispositions
du Statut ; et qu’il n’est pas possible que la Cour, en fonctionnant en
application de son Statut, donne aux Etats des motifs d'intervenir en vertu
de Particle 63 sur les questions qui peuvent se poser au sujet de ce fonc-
tionnement. .

L’argument a une certaine valeur, mais on ne saurait le pousser trop loin.
En effet l’article 63 ne vise pas l’application des dispositions des conven-
tions, parmi lesquelles le Statut, mais leur interprétation, et application
habituelle du Statut ne soulève pas de question d'interprétation. De plus, il
est établi dans la pratique de la Cour que l’article 63 ne s'applique que si les
dispositions d’une convention sont « en jeu » dans une affaire donnée. Si
donc une disposition du Statut se trouve, non pas incidemment évoquée ou
citée, mais en jeu dans un litige entre deux Etats, il n’y a pas de raison pour
que les Etats tiers ne puissent intervenir au sujet de l'interprétation de cette
disposition. A part l’article 36, d’ailleurs, rares sont les dispositions du
Statut qui sont mises en jeu dans les affaires dont la Cour est saisie.

En deuxième lieu, on soutient, en prolongeant ce premier argument, que,
si Particle 63 entrainait l'obligation d’avertir les Etats chaque fois que la
question de l'interprétation du Statut se pose dans une affaire, cela rendrait
superflu l’article 40, en vertu duquel le Greffier doit immédiatement don-
ner communication des requêtes introductives d’instance à tous les Etats
admis à ester devant la Cour. L’article 63, ajoute-t-on, est prévu pour des
notifications exceptionnelles, dans certains cas seulement, et non pas dans
tous les cas, comme l’article 40. Or, si le Statut était considéré comme une
convention aux termes de l’article 63, il faudrait que la notification prévue
dans cet article soit faite dans chaque cas.

28
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 240

La réponse à cet argument est que le but de la notification prévue à
l’article 40 est seulement d’informer les Etats qu’il y a eu requête intro-
ductive d’instance, et de leur en faire connaître les termes ; alors que le but
de la notification prévue à l’article 63 est de faire savoir aux Etats que
l'interprétation d’une convention à laquelle ils sont parties peut se trouver
en jeu dans une affaire dont la Cour est saisie. Or l’interprétation du Statut
peut être invoquée, non seulement dans la requête introductive d’instance,
mais aussi pendant le reste de la procédure, par exemple dans le cadre des
exceptions préliminaires. Voir dans le Statut une convention au sens de
l’article 63 n’exige donc pas que la notification exceptionnelle prévue dans
cet article soit faite dans tous les cas aux Etats parties au Statut : cela exige
seulement que la notification soit faite — ou cela permet seulement l’in-
tervention en vertu de l’article 63 — dans les cas exceptionnels où le
déroulement du procès révèle que l’interprétation d’une disposition du
Statut est en jeu.

En troisième lieu, on fait observer que le Greffier n’envoie pas réguliè-
rement des notifications en vertu de l'article 63 chaque fois que les parties à
un différend invoquent les articles 36, 38 ou autres du Statut. Cela est vrai,
mais n’est pas probant, pour la raison que le Greffier n’envoie pas de
notifications en vertu de l’article 63 lorsqu'il s’agit de l'interprétation de la
Charte, et que cette pratique semble s’être étendue au Statut.

On a aussi exprimé la crainte que, si le Statut était considéré comme une
convention au sens de l’article 63, les Etats tiers qui sont parties au Statut
n’aient le droit d'intervenir chaque fois qu’il y a controverse juridiction-
nelle entre les parties principales, et que la conséquence n’en soit une
cascade d’interventions. Cela me paraît cependant loin d’être certain, si la
controverse juridictionnelle, comme cela arrive souvent, ne porte pas sur
les termes du Statut, mais sur les termes d’autres conventions ou de
déclarations faites en vertu de la clause facultative. D’ailleurs l’arrêt de la
Cour dans l'affaire du Détroit de Corfou, que j'ai cité plus haut, peut
indubitablement être interprété comme signifiant que le Statut est une
convention au sens de l’article 63. Or cet arrêt a été rendu il y a trente-six
ans ; pendant cette période, un seul Etat (Cuba) avait, avant la présente
affaire, demandé à intervenir en vertu de l’article 63 ; et El Salvador est le
premier à demander à intervenir au stade juridictionnel pour cause d’in-
terprétation du Statut. I] semble donc y avoir peu de raisons de craindre un
déluge d'interventions.

J’ajouterai qu'aux termes du Statut la Cour internationale de Justice est
instituée par la Charte des Nations Unies comme organe principal de
POrganisation (art. 1). Or il est dit, dans la Charte, que le Statut de la Cour
est annexé à la Charte, « dont il fait partie intégrante » (art. 92). Si donc les
Etats ont le droit d'intervenir en vertu de l’article 63 du Statut pour cause
d'interprétation de la Charte, ne s’ensuit-il pas qu’ils ont également le droit
d'intervenir pour cause d’interprétation du Statut, qui fait partie inté-
grante de la Charte ?

29
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 241

D. L'intervention pour cause d'interprétation des déclarations
faites en vertu de la clause facultative

L'intervention faite en application de l’article 63 s’étend-elle aux
controverses sur l’effet des déclarations faites par les Etats en vertu de la
clause facultative du Statut ?

L’éminent juge et connaisseur du droit international qu’était sir Hersch
Lauterpacht a exprimé, dans deux opinions individuelles, la conclusion
que l'intervention en vertu de l’article 63 est permise au stade juridiction-
nel, et non pas seulement pour les questions d'interprétation du Statut,
mais aussi pour les questions d’interprétation des déclarations faites en
vertu de la clause facultative. Dans l’affaire des Emprunts norvégiens,
parlant de l'élément d’appréciation qui est laissé aux Etats dans leur
soumission à la juridiction obligatoire de la Cour, tel que cet élément se
trouvait en jeu dans cette affaire, le juge Lauterpacht s’exprimait ainsi :

« Le fait qu’une décision de la Cour est susceptible d’affecter les
gouvernements qui n’ont pas eu la possibilité d'exprimer leur opinion
en la matière est une cause de préoccupations. Il eût été préférable
que, conformément à l’article 63 du Statut, les gouvernements qui ont
fait une déclaration en ces termes aient eu la possibilité d'intervenir. »
(Certains emprunts norvégiens, arrêt, CI.J. Recueil 1957, p. 63-64.)

Et dans l'affaire Interhandel, il concluait :

« Je me suis abstenu de mentionner ou de développer la raison
supplémentaire, et non moins concluante, pour laquelle j’estime que
la Cour est sans compétence pour connaître de la demande en indi-
cation de mesures conservatoires déposée par le Gouvernement
suisse. Dans mon opinion individuelle en Paffaire relative à Certains
emprunts norvégiens..., je suis parvenu à la conclusion qu’une réserve
telle que celle qui se présente à la Cour en l’espèce est nulle et que sa
nullité entraîne la nullité de la déclaration d’acceptation dans son
ensemble. S'il en est ainsi, le Gouvernement des Etats-Unis ne saurait
valablement paraître comme demandeur ou défendeur en vertu de
cette déclaration d’acceptation — bien qu’il puisse, à l'égard de toute
demande formulée contre lui sur la base de sa déclaration d’accep-
tation, se soumettre à la compétence de la Cour sur une autre base. Je
me suis toutefois abstenu de prendre ce point de vue comme base de la
présente opinion, considérant que la question de la validité de ladite
réserve des Etats-Unis d'Amérique n’est pas actuellement soumise à la
Cour et qu’elle peut, avec l’éventuelle participation d’autres signa-
taires de la disposition facultative intervenant en vertu de l’article 63
du Statut, faire l’objet d’une décision de la Cour à un stade ultérieur
de la procédure. » (Interhandel, mesures conservatoires, ordonnance du
24 octobre 1957, C.J. Recueil 1957, p. 120.)

30
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 242

Les vues ainsi exprimées par le juge Lauterpacht pèsent certainement d’un
grand poids. Il est cependant possible de pencher pour une autre opinion,
fondée sur le fait que les déclarations que font les Etats conformément à
l'article 36, paragraphes 2, 3 et 4 du Statut, ne sont pas des conventions.
Peut-on affirmer que l’article 63 — qui vise expressément l'interprétation
« d’une convention » — s’applique également aux déclarations faites en
vertu d’une convention ? Cela paraît discutable.

La valeur juridique des déclarations faites en application de la clause
facultative est en jeu dans la phase juridictionnelle de la présente instance
entre le Nicaragua et les Etats-Unis. Mais on doit se contenter pour
l'instant de noter que ni l’une ni l’autre Partie ne semble considérer que les
déclarations faites en application de la clause facultative soient des traités
ou des conventions.

E. La portée de la déclaration d’El Salvador

Comme on l’a vu plus haut (sect. I), El Salvador, dans sa déclaration,
invoque l'interprétation des dispositions du Statut (art. 36), de la Charte
des Nations Unies (art. 39, 51 et 52) et, avec un certain manque de
précision, de la Charte de (OFA et de deux traités interaméricains. Il
semble aussi qu’il invoque l’interprétation des termes de sa propre décla-
ration en vertu de la clause facultative, ainsi que, dans une certaine mesure,
des termes de la déclaration des Etats-Unis.

A la lumière de l'analyse qui précède, je conclus que la déclaration
d'intervention d'El Salvador est recevable, et que la Cour aurait dû la juger
telle, bien qu’elle porte sur l'actuelle phase juridictionnelle de l’instance
intentée contre les Etats-Unis par le Nicaragua. La Cour aurait pu en
revanche, après avoir reçu la déclaration salvadorienne, exclure de sa
portée la question de l’interprétation par El Salvador des déclarations
faites en vertu de la clause facultative, et en particulier des déclarations
faites par les Parties 4 Pinstance.

F. La déclaration d’El Salvador aurait-elle dû être rejetée au motif qu’elle
porte davantage sur la recevabilité que sur la compétence, et que les questions
de recevabilité doivent être jointes au fond ?

Reste la question suivante : même si l’on accepte que le droit d’inter-
venir en vertu de l’article 63 s’applique à la phase juridictionnelle de la
procédure, et même si l’on accepte que ce droit s’applique à l'interprétation
du Statut et de la Charte tout aussi bien qu’à l'interprétation des autres
conventions, la Cour aurait-elle dû rejeter l’intervention d'El Salvador
pendant la phase actuelle de l'affaire au motif qu’El Salvador demandait à
intervenir sur des questions de recevabilité plutôt que de compétence, et
que ces questions, vu leurs liens étroits avec la substance même du litige, ne
peuvent être jugées comme il convient que pendant la procédure sur le
fond ?

31
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 243

La question est d'importance, mais la réponse est, selon moi, négative.
Mes raisons sont les suivantes :

— S'il est vrai que les principaux arguments d'El Salvador semblent
porter essentiellement sur des questions de recevabilité plutôt que sur des
questions de compétence, ce sont néanmoins des questions dont la Cour est
saisie au stade de l’instance qui est sur le point de s'ouvrir. Au cours des
audiences qui ont précédé l’ordonnance de la Cour du 10 mai 1984, les
Etats-Unis ont avancé des arguments par lesquels ils entendaient démon-
trer l’irrecevabilité des demandes du Nicaragua, pour la raison principale
que la solution des différends politiques entraînant un usage en cours de la
force armée était confiée à d’autres organes ou modalités du système
international — et qu’en l’espèce le différend avait été en effet confié à des
organes ou modalités de ce genre. Le Nicaragua a avancé d’autres argu-
ments, en réponse à ceux des Etats-Unis. La Cour, après avoir entendu les
deux Parties, a décidé dans son ordonnance du 10 mai:

« que les pièces écrites porteront d’abord sur la question de la com-
pétence de la Cour pour connaître du différend et sur celle de la
recevabilité de la requête » (Activités militaires et paramilitaires au
Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique),
mesures conservatoires, ordonnance du 10 mai 1984, C.IJ. Recueil
1984, p. 187.)

— Conformément à l’ordonnance de la Cour, le mémoire du Nicaragua
et le contre-mémoire des Etats-Unis examinent en détail les questions de
recevabilité.

— El Salvador, en cherchant à intervenir, demande que soient interpré-
tées les dispositions de la Charte des Nations Unies et d’autres conventions
qui portent précisément sur les questions de recevabilité qu’invoquent les
Parties à l'instance.

— Refuser à El Salvador le droit d'intervenir au motif qu’il invoque des
questions de recevabilité est donc contradictoire avec l’ordonnance de la
Cour et avec la teneur probable des plaidoiries des Parties.

— En outre, une telle conclusion n’est pas logiquement nécessaire. Sup-
posons en effet, à titre d’hypothèse, que les arguments sur la recevabilité
avancés par El Salvador (ainsi d’ailleurs que par les Etats-Unis et le
Nicaragua) portent surtout sur le fond et doivent lui être joints, pour la
raison par exemple que l’argument tendant à conclure que les questions de
conflit armé en cours doivent être soumises à d’autres organes que la Cour
exige la constatation de l’existence d’un conflit, et que c’est là une question
de constatation de fait. Mais supposons aussi, toujours à titre d’hypothèse,
dans le seul but d'apprécier et d'admettre la déclaration d'intervention d'El
Salvador, et sans préjuger de la décision finale pendant la procédure sur le
fond, qu'il y a effectivement conflit armé. Cette hypothèse étant admise, je
conclus qu’El Salvador, sur la base de ses arguments concernant la rece-
vabilité, aurait dû être admis à intervenir au stade actuel de l’instance. Ce
n’est pas dire pour autant que les arguments d'El Salvador sont — ou ne

32
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 244

sont pas — de bons arguments, pas plus qu’on ne saurait dire pour le
moment que les arguments des Etats-Unis et du Nicaragua concernant la
recevabilité sont — ou ne sont pas — de bons arguments. Mais déclarer
irrecevable la déclaration d'intervention d’El Salvador pour la raison
qu’elle pourrait donner lieu 4 des hypothèses ou à des constatations de fait
ne me semble ni nécessaire ni, vu les arguments des Parties, équitable.

(Signé) Stephen M. SCHWEBEL.

33
